TABLE OF CONTENTS

Exhibit 10.2

 

--------------------------------------------------------------------------------

 

ATC SOUTH AMERICA HOLDING CORP.

 

2004 Stock Option Plan

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.

   PURPOSE    1

2.

   ADMINISTRATION OF THE PLAN    1

3.

   OPTION SHARES    2

4.

   AUTHORITY TO GRANT OPTIONS    2

5.

   WRITTEN AGREEMENT    2

6.

   ELIGIBILITY    2

7.

   OPTION PRICE    3

8.

   DURATION OF OPTIONS    3

9.

   VESTING PROVISIONS    3

10.

   EXERCISE OF OPTIONS    3

11.

   TRANSFERABILITY OF OPTIONS    4

12.

   TERMINATION OF EMPLOYMENT OR INVOLVEMENT OF OPTIONEE WITH THE COMPANY    5

13.

   REQUIREMENTS OF LAW    5

14.

   NO RIGHTS AS STOCKHOLDER    6

15.

   EMPLOYMENT OBLIGATION    6

16.

   FORFEITURE AS A RESULT OF TERMINATION FOR CAUSE    6

17.

   CHANGES IN THE COMPANY’S CAPITAL STRUCTURE    7

18.

   AMENDMENT OR TERMINATION OF PLAN    8

19.

   CERTAIN RIGHTS OF THE COMPANY    8

20.

   GOVERNING LAW    10

21.

   EFFECTIVE DATE AND DURATION OF THE PLAN    10

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATC SOUTH AMERICA HOLDING CORP.

 

2004 STOCK OPTION PLAN

 

  1. PURPOSE

 

The purpose of this 2004 Stock Option Plan (the “Plan”) is to encourage
directors, officers and employees of and consultants and other persons providing
services to ATC South America Holding Corp. (the “Company”) and its Affiliates
(as hereinafter defined) to continue their association with the Company and its
Affiliates, by providing opportunities for such persons to participate in the
ownership of the Company and in its future growth through the granting of stock
options (the “Options”) which may be options designed to qualify as incentive
stock options (within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) (an “ISO”), or Options not intended to qualify for
any special tax treatment under the Code (a “NQO”). The term “Affiliate” as used
in the Plan means a corporation or other business organization which owns in the
Company, or in which the Company or any such corporation or other business
entity owns, directly or indirectly through an unbroken chain of ownership,
fifty percent (50%) or more of the total combined voting power of all classes of
stock.

 

  2. ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by a committee (the “Committee”) consisting of
two or more members of the Company’s Board of Directors (the “Board”). The
Committee shall from time to time determine to whom options or other rights
shall be granted under the Plan, whether options granted shall be ISOs or NQOs,
the terms of the options or other rights, and the number of shares that may be
granted under options. The Committee shall report to the Board the names of
individuals to whom stock or options or other rights are to be granted, the
number of shares covered, and the terms and conditions of each grant. The
determinations described in this Section 2 may be made by the Committee or by
the Board, as the Board shall direct in its sole and absolute discretion, and
references in the Plan to the Committee shall be understood to refer to the
Board in any such case.

 

The Committee shall select one of its members as Chairman and shall hold
meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and acts of the Committee at which a quorum
is present, or acts reduced to or approved in writing by all the members of the
Committee, shall be the valid acts of the Committee. The Committee shall have
the authority to adopt, amend, and rescind such rules and regulations as, in its
opinion, may be advisable in the administration of the Plan. All questions of
interpretation and application of such rules and regulations, of the Plan and of
Options, shall be subject to the determination of the Committee, which shall be
final and binding. The Plan shall be administered in such a manner as to permit
those Options granted hereunder and specially designated under Section 5 as ISOs
to qualify as incentive stock options as described in Section 422 of the Code.

 

For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), is applicable to the Company, each
member of the Committee shall be a “non-employee director” or the equivalent
within the meaning of Rule 16b-3 under the Exchange Act, and, for so long as
Section 162(m) of the Code is applicable to the Company, an “outside director”
within the meaning of Section 162 of the Code and the regulations thereunder.
If, however, the Committee is not comprised of two or more “outside directors,”
then, although the Committee may still administer the Plan, the Compensation
Committee of the Board of Directors of American Tower Corporation (“ATC”), so
long as it is the parent of the Company, or such other committee that makes
grants pursuant to the parent’s stock option or similar plan, shall make grants
of options or other rights under the Plan (if the Compensation Committee or such
committee consists of two or more members who are “outside directors”).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed to be modified so as to be in compliance with such Rule, or, if
such modification is not possible, it shall be deemed to be null and void, to
the extent permitted by law and deemed advisable by the Committee.

 

  3. OPTION SHARES

 

The stock subject to Options under the Plan shall be shares of Common Stock, par
value $.01 per share (the “Stock”). The total amount of the Stock with respect
to which Options may be granted (the “Option Pool”), shall not exceed in the
aggregate 6,144 shares; provided, however, such aggregate number of shares shall
be subject to adjustment in accordance with the provisions of Section 17. If an
outstanding Option shall expire for any reason or shall terminate by reason of
the death or severance of employment of the Optionee, the surrender of any such
Option, or any other cause, the shares of Stock allocable to the unexercised
portion of such Option may again be subject to an option under the Plan. The
maximum number of shares of Stock subject to Options that may be granted to any
Optionee in the aggregate in any calendar year shall not exceed 3,925 shares,
subject to adjustment in accordance with the provisions of Section 17.

 

  4. AUTHORITY TO GRANT OPTIONS

 

The Committee may determine, from time to time, which employees of the Company
or any Affiliate or other persons shall be granted Options under the Plan, the
terms of the Options (including without limitation whether an Option shall be an
ISO or a NQO), and the number of shares which may be purchased under the Option
or Options. Without limiting the generality of the foregoing, the Committee may
from time to time grant: (a) to such employees (other than employees of an
Affiliate which is not a corporation) as it shall determine an Option or Options
to buy a stated number of shares of Stock under the terms and conditions of the
Plan which Option or Options will to the extent so designated at the time of
grant constitute an ISO; and (b) to such eligible directors, employees or other
persons as it shall determine an Option or Options to buy a stated number of
shares of Stock under the terms and conditions of the Plan which Option or
Options shall constitute a NQO. Subject only to any applicable limitations set
forth elsewhere in the Plan, the number of shares of Stock to be covered by any
Option shall be as determined by the Committee.

 

  5. WRITTEN AGREEMENT

 

Each Option granted hereunder shall be embodied in an option agreement (the
“Option Agreement”) substantially in the form of Exhibit 1, which shall be
signed by the Optionee and by a duly authorized officer of the Company for and
in the name and on behalf of the Company. An Option Agreement may contain such
restrictions on exercisability and such other provisions not inconsistent with
the Plan as the Committee in its sole and absolute discretion shall approve.

 

  6. ELIGIBILITY

 

The individuals who shall be eligible for grant of Options under the Plan shall
be employees (including officers who may be members of the Board), directors who
are not employees and other individuals, whether or not employees, who render
services of special importance to the management, operation or development of
the Company or an Affiliate, and who have contributed or may be expected to
contribute to the success of the Company or an Affiliate. An employee, director
or other person to whom an Option has been granted pursuant to an Option
Agreement is hereinafter referred to as an “Optionee.”

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  7. OPTION PRICE

 

The price at which shares of Stock may be purchased pursuant to an Option shall
be specified by the Committee at the time the Option is granted, but shall in no
event be less than the par value of such shares and, in the case of an ISO,
except as set forth in the following sentence, one hundred percent (100%) of the
fair market value of the Stock on the date the ISO is granted. In the case of an
employee who owns (or is considered under Section 424(d) of the Code as owning)
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any Affiliate, the price at which
shares of Stock may be so purchased pursuant to an ISO shall be not less than
one hundred and ten percent (110%) of the fair value of the Stock on the date
the ISO is granted.

 

For purposes of the Plan, the “fair market value” of a share of Stock on any
date specified herein, shall mean (a) the last reported sales price, regular
way, or, in the event that no sale takes place on such day, the average of the
reported closing bid and asked prices, regular way, in either case (i) as
reported on the New York Stock Exchange Composite Tape, or (ii) if the Stock is
not listed or admitted to trading on the New York Stock Exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading, or (iii) if not then listed or admitted to trading on any
national securities exchange, on the NASDAQ National Market System; or (b) if
the Stock is not quoted on such National Market System, (i) the average of the
closing bid and asked prices on each such day in the over-the-counter market as
reported by NASDAQ, or (ii) if bid and asked prices for such security on each
such day shall not have been reported through NASDAQ, the average of the bid and
asked prices for such day as furnished by any New York Stock Exchange member
firm regularly making a market in such security selected for such purpose by the
Committee; or (c) if the Stock is not then listed or admitted to trading on any
national exchange or quoted in the over-the-counter market, the fair value
thereof will be based on the Company Value; provided, however, that any method
of determining fair market value employed by the Committee with respect to an
ISO shall be consistent with any applicable laws or regulations pertaining to
“incentive stock options”.

 

  8. DURATION OF OPTIONS

 

The duration of any Option shall be specified by the Committee in the Option
Agreement, but no Option shall be exercisable after the expiration of ten (10)
years from the date such Option is granted. In the case of any employee who owns
(or is considered under Section 424(d) of the Code as owning) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Affiliate, no ISO shall be exercisable after the
expiration of five (5) years from the date such Option is granted. The
Committee, in its sole and absolute discretion, may extend any Option
theretofore granted.

 

  9. VESTING PROVISIONS

 

Each Option may be exercised so long as it is valid and outstanding from time to
time, in part or as a whole, in such manner and subject to such conditions as
the Committee, in its sole and absolute discretion, may provide in the Option
Agreement. The Committee may, in its sole and absolute discretion, accelerate
Options, in whole or in part, on such terms and conditions as the Committee may,
in its sole and absolute discretion, determine.

 

  10. EXERCISE OF OPTIONS

 

Options shall be exercised by the delivery of written notice to the Company
setting forth the number of shares of Stock with respect to which the Option is
to be exercised, accompanied by payment

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the option price of such shares, which payment shall be made, subject to the
alternative provisions of this Section, in cash or by such cash equivalents,
payable to the order of the Company in an amount in United States dollars equal
to the option price of such shares, as the Committee in its sole and absolute
discretion shall consider acceptable. Such notice shall be delivered in person
to the Secretary of the Company or shall be sent by registered mail, return
receipt requested, to the Secretary of the Company, in which case delivery shall
be deemed made on the date such notice is deposited in the mail.

 

Alternatively, if the Option Agreement so specifies, and subject to such rules
as may be established by the Committee, payment of the option price may be made
through a so-called “cashless exercise” procedure, under which the Optionee
shall deliver irrevocable instructions to a broker to sell shares of Stock
acquired upon exercise of the Option and to remit promptly to the Company a
sufficient portion of the sale proceeds to pay the option price and any tax
withholding resulting from such exercise.

 

Alternatively, payment of the option price may be made, in whole or in part, in
shares of Stock owned by the Optionee; provided, however, that the Optionee may
not make payment in shares of Stock that he acquired upon the earlier exercise
of any ISO (or other “incentive stock option”), unless and until he has held the
shares until at least two (2) years after the date the ISO (or such other
incentive stock option) was granted and at least one (1) year after the date the
ISO (or such other option) was exercised. If payment is made in whole or in part
in shares of Stock, then the Optionee shall deliver to the Company in payment of
the option price of the shares with respect of which such Option is exercised
(a) certificates registered in the name of such Optionee representing a number
of shares of Stock legally and beneficially owned by such Optionee, free of all
liens, claims and encumbrances of every kind, and having a fair market value on
the date of delivery of such notice equal to the option price of the shares of
Stock with respect to which such Option is to be exercised, such certificates to
be accompanied by stock powers duly endorsed in blank by the record holder of
the shares of Stock represented by such certificates; and (b) if the option
price of the shares with respect to which such Option is to be exercised exceeds
such fair market value, cash or such cash equivalents payable to the order to
the Company, in an amount in United States dollars equal to the amount of such
excess, as the Committee in its sole and absolute discretion shall consider
acceptable. Notwithstanding the foregoing provisions of this Section, the
Committee, in its sole and absolute discretion, (i) may refuse to accept shares
of Stock in payment of the option price of the shares of Stock with respect to
which such Option is to be exercised and, in that event, any certificates
representing shares of Stock which were delivered to the Company with such
written notice shall be returned to such Optionee together with notice by the
Company to such Optionee of the refusal of the Committee to accept such shares
of Stock and (ii) may accept, in lieu of actual delivery of stock certificates,
an attestation by the Optionee substantially in the form attached herewith as
Exhibit B or such other form as may be deemed acceptable by the Committee that
he or she owns of record the shares to be tendered free and clear of all liens,
claims and encumbrances of every kind.

 

As promptly as practicable after the receipt by the Company of (a) written
notice from the Optionee setting forth the number of shares of Stock with
respect to which such Option is to be exercised and (b) payment of the option
price of such shares in the form required by the foregoing provisions of this
Section, the Company shall cause to be delivered to such Optionee certificates
representing the number of shares with respect to which such Option has been so
exercised (less a number of shares equal to the number of shares as to which
ownership was attested under the procedure described in clause (ii) of the
preceding paragraph).

 

  11. TRANSFERABILITY OF OPTIONS

 

Options shall not be transferable by the Optionee otherwise than by will or
under the laws of descent and distribution, and shall be exercisable during his
or her lifetime only by the Optionee, except that the Committee may, subject to
such conditions as it shall, in its sole and absolute discretion, determine,
specify in an Option Agreement that pertains to an NQO that the Optionee may
transfer such NQO to a member of the Immediate Family of the Optionee, to a
trust solely for the benefit of the

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Optionee and the Optionee’s Immediate Family, or to a partnership or limited
liability company whose only partners or members are the Optionee and members of
the Optionee’s Immediate Family. “Immediate Family” shall mean, with respect to
any Optionee, such Optionee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

  12. TERMINATION OF EMPLOYMENT OR INVOLVEMENT OF OPTIONEE WITH THE COMPANY

 

For purposes of this Section, employment by or involvement with (in the case of
an Optionee who is not an employee) an Affiliate shall be considered employment
by or involvement with the Company. Except as otherwise set forth in the Option
Agreement, after the Optionee’s termination of employment with the Company other
than by reason of death or disability, including his retirement in good standing
from the employ of the Company for reasons of age under the then established
rules of the Company, the Option shall terminate on the earlier of the date of
its expiration or three (3) months after the date of such termination or
retirement. After the death of the Optionee, his or her executors,
administrators or any persons to whom his or her Option may be transferred by
will or by the laws of descent and distribution shall have the right to exercise
the Option to the extent to which the Optionee was entitled to exercise the
Option. The Committee may, subject to such conditions as it shall, in its sole
and absolute discretion, determine, specify in an Option Agreement that, in the
event that such termination is a result of disability, the Optionee shall have
the right to exercise the Option pursuant to its terms as if such Optionee
continued as an employee.

 

Authorized leave of absence or absence on military or government service shall
not constitute severance of the employment relationship between the Company and
the Optionee for purposes of the Plan, provided that either (a) such absence is
for a period of no more than ninety (90) days or (b) the Employee’s right to
re-employment after such absence is guaranteed either by law or by contract.

 

For Optionees who are not employees of the Company, options shall be exercisable
for such periods following the termination of the Optionee’s involvement with
the Company as may be set forth in the Option Agreement.

 

  13. REQUIREMENTS OF LAW

 

The Company shall not be required to sell or issue any shares of Stock upon the
exercise of any Option if the issuance of such shares shall constitute or result
in a violation by the Optionee or the Company of any provisions of any law,
statute or regulation of any governmental authority. Specifically, in connection
with the Securities Act of 1933, as amended (the “Securities Act”), and any
applicable state securities or “blue sky” law (a “Blue Sky Law”), upon exercise
of any Option the Company shall not be required to issue such shares unless the
Committee has received evidence satisfactory to it to the effect that the holder
of such Option will not transfer such shares except pursuant to a registration
statement in effect under the Securities Act and Blue Sky Laws or unless an
opinion of counsel satisfactory to the Company has been received by the Company
to the effect that such registration and compliance is not required. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company shall not be obligated to take any action in order to
cause the exercise of an Option or the issuance of shares of Stock pursuant
thereto to comply with any law or regulations of any governmental authority,
including, without limitation, the Securities Act or applicable Blue Sky Law.

 

Notwithstanding any other provision of the Plan to the contrary, the Company may
refuse to permit transfer of shares of Stock if in the opinion of its legal
counsel such transfer would violate federal or state securities laws or subject
the Company to liability thereunder. Any sale, assignment, transfer, pledge or
other disposition of shares of Stock received upon exercise of any Option (or
any other shares or securities derived therefrom) which is not in accordance
with the provisions of this Section shall be void and of no effect and shall not
be recognized by the Company.

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Legend on Certificates. The Committee may cause any certificate representing
shares of Stock acquired upon exercise of an Option (and any other shares or
securities derived therefrom) to bear a legend to the effect that the securities
represented by such certificate have not been registered under the Securities
Act of 1933, as amended, or any applicable state securities laws, and may not be
sold, assigned, transferred, pledged or otherwise disposed of except in
accordance with the Plan and applicable agreements binding the holder and the
Company or any of its stockholders.

 

  14. NO RIGHTS AS STOCKHOLDER

 

No Optionee shall have any rights as a stockholder with respect to shares
covered by his or her Option until the date of issuance of a stock certificate
for such shares; except as otherwise provided in Section 17, no adjustment for
dividends or otherwise shall be made if the record date therefor is prior to the
date of issuance of such certificate.

 

  15. EMPLOYMENT OBLIGATION

 

The granting of any Option shall not impose upon the Company or any Affiliate
any obligation to employ or continue to employ any Optionee, or to engage or
retain the services of any person, and the right of the Company or any Affiliate
to terminate the employment or services of any person shall not be diminished or
affected by reason of the fact that an Option has been granted to him or her.
The existence of any Option shall not be taken into account in determining any
damages relating to termination of employment or services for any reason.

 

16. CERTAIN RIGHTS OF THE COMPANY

 

(a) Voluntary or Involuntary Transfers of Stock. The voluntary or involuntary
transfer of shares of Stock acquired by an Optionee pursuant to the exercise of
an Option or Options granted under the Plan is subject to the provisions of the
Stockholder Agreement.

 

(b) Termination of Employment or Involvement. If the Optionee’s employment by or
involvement with the Company (including, for this purpose, any Affiliate) shall
terminate because of (x) the death or Disability of Optionee, (y) a Wrongful
Termination, or (z) a Forfeiture Event, the Company shall have the assignable
right to repurchase all but not less than all of the shares of Stock (or other
shares or securities derived therefrom) acquired pursuant to the exercise of an
Option at a price equal to the Put/Call Price at the time of such repurchase. In
addition, if at the time of such termination an Optionee holds an Option granted
under the Plan which is by its terms exercisable after such termination, the
Company shall have the assignable right to repurchase all but not less than all
of the shares of Stock acquired pursuant to the exercise of such Option, at the
Put/Call Price at the time of such repurchase. If the option price for any
repurchased shares has been paid by the Optionee’s promissory note pursuant to
Section 10, then the repurchase price for such shares of Stock shall be first
applied to the repayment of the outstanding amount, if any, due under such note
in respect of the repurchased shares, and any accrued but unpaid interest
thereon. The Company’s right to repurchase shares of Stock (or other shares or
securities) may be exercised at any time not earlier than one hundred and eighty
(180) days following the exercise of the Option with respect to the shares of
Stock (or other shares or securities) to be repurchased, and not later than
three hundred and sixty-five (365) days following the date of (i) the Optionee’s
termination of employment or involvement or (ii) in the case of a repurchase of
shares of Stock (or other shares or securities) acquired pursuant to the
exercise of an Option subsequent to such termination, such exercise. Any such
shares of Stock (or other shares or securities) as to which the Company does not
exercise its repurchase rights within such period shall thereafter be free of
the foregoing restrictions, but subject, however, to the provisions of the
Stockholder Agreement.

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  17. CHANGES IN THE COMPANY’S CAPITAL STRUCTURE

 

The existence of outstanding Options shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company or any issue of bonds, debentures, preferred or preference stock,
whether or not convertible into the Stock or other securities, ranking prior to
the Stock or affecting the rights thereof, or warrants, rights or options to
acquire the same, or the dissolution or liquidation of the Company or any sale
or transfer of all or any part of its assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

The number of shares of Stock in the Option Pool (less the number of shares
theretofore delivered upon exercise of Options) and the number of shares of
Stock covered by any outstanding Option and the price per share payable upon
exercise thereof (provided that in no event shall the option price be less than
the par value of such shares) shall be proportionately adjusted for any increase
or decrease in the number of issued and outstanding shares of Stock resulting
from any subdivision, split, combination or consolidation of shares of Stock or
the payment of a dividend on the Stock in shares of Stock or other securities of
the Company. The decision of the Board as to the adjustment, if any, required by
the provisions of this Section shall be final, binding and conclusive.

 

If the Company merges or consolidates with a wholly-owned subsidiary for the
purpose of reincorporating itself under the laws of another jurisdiction, the
Optionees will be entitled to acquire shares of Stock of the reincorporated
Company upon the same terms and conditions as were in effect immediately prior
to such reincorporation (unless such reincorporation involves a change in the
number of shares or the capitalization of the Company, in which case
proportional adjustments shall be made as provided above) and the Plan, unless
otherwise rescinded by the Board, will remain the Plan of the reincorporated
Company.

 

Except as otherwise provided in the preceding paragraph, if the Company is
merged or consolidated with another corporation, whether or not the Company is
the surviving entity, or if the Company is liquidated or sells or otherwise
disposes of all or substantially all of its assets to another entity while
unexercised Options remain outstanding under the Plan, or if other circumstances
occur in which the Board in its sole and absolute discretion deems it
appropriate for the provisions of this paragraph to apply (in each case, an
“Applicable Event”), then (a) each holder of an outstanding Option shall be
entitled, upon exercise of such Option, to receive in lieu of shares of Stock,
such stock or other securities or property as he or she would have received had
he exercised such option immediately prior to the Applicable Event; (b) the
Board may, in its sole and absolute discretion, waive, generally or in one or
more specific cases, any limitations imposed pursuant to Section 9 so that some
or all Options from and after a date prior to the effective date of such
Applicable Event, specified by the Board, in its sole and absolute discretion,
shall be exercisable in full or in part; (c) the Board may, in its sole and
absolute discretion, cancel all outstanding and unexercised Options as of the
effective date of any such Applicable Event; (d) the Board may, in its sole
discretion, convert some or all Options into options to purchase the stock or
other securities of the surviving corporation pursuant to an Applicable Event;
or (e) the Board may, in its sole and absolute discretion, assume the
outstanding and unexercised options to purchase stock or other securities of any
corporation and convert such options into Options to purchase Stock, whether
pursuant to this Plan or not, pursuant to an Applicable Event; provided,
however, in the case of any such cancellation pursuant to clause (c), (i) notice
shall be given to each holder of an Option not less than thirty (30) days
preceding the effective date of such Applicable Event, and (ii) all such
outstanding and unexercised Options shall immediately vest, to the extent that
were not so vested so that such Options shall be exercisable in full during such
thirty (30) day period.

 

Except as expressly provided herein, the issue by the Company of shares of Stock
or other securities of any class or series or securities convertible into or
exchangeable or exercisable for shares of

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Stock or other securities of any class or series for cash or property or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number,
class or price of shares of Stock then subject to outstanding Options.

 

  18. AMENDMENT OR TERMINATION OF PLAN

 

The Board may, in its sole and absolute discretion, modify, revise or terminate
the Plan at any time and from time to time; provided, however, that without the
further approval of the holders of at least a majority of the outstanding shares
of Stock, the Board may not change the aggregate number of shares of Stock which
may be issued under Options pursuant to the provisions of the Plan either to any
one person or in the aggregate; or change the class of persons eligible to
receive ISOs. Notwithstanding the preceding sentence, the Board shall in all
events have the power and authority to make such changes in the Plan and in the
regulations and administrative provisions hereunder or in any outstanding Option
as, in the opinion of counsel for the Company, may be necessary or appropriate
from time to time to enable any Option granted pursuant to the Plan to qualify
as an ISO or such other stock option as may be defined under the Code, as
amended from time to time, so as to receive preferential federal income tax
treatment.

 

  19. CERTAIN TERMS

 

As used herein the following terms shall have the following respective meanings:

 

“ATC” shall mean American Tower Corporation, a Delaware corporation.

 

“Change of Control” shall mean the acquisition, directly or indirectly, by any
person, entity or group (as such term is used in Section 13(d)(3) of the
Exchange Act), other than ATC or any of its subsidiaries or any person or entity
who is, as of the date hereof, an executive officer, director or the holder of
five percent (5%) or more of the aggregate voting power of all classes of common
stock of ATC, or any Affiliate of any such officer, director or holder, or any
group of which any such officer, director, holder or Affiliate is a member, of
more than fifty percent (50%) of the Stock or more than fifty percent (50%) of
the aggregate voting power of all classes of common stock of ATC.

 

“Company Value” shall mean the Holding Value as defined in and determined from
time to time in accordance with the provisions of the Stockholder Agreement.

 

“Disability” shall mean a condition (mental or physical or both) which, in the
good faith judgment of the Board of Directors of the Company, renders Optionee,
in his capacity as an officer of or employee of the Company, and by reason of
incapacity (mental or physical or both) unable to perform properly his duties as
such officer or employee for a period of not less than six (6) months during any
twenty-four (24) month period.

 

“Forfeiture Event” shall mean any of the following acts (other than as a result
of the death or Disability of Optionee) committed by Optionee:

 

(a) any willful or gross failure or refusal to perform, or any willful or gross
misconduct in the performance of, any significant portion of his obligations,
duties and responsibilities as an officer or employee of the Company, the effect
of which has been or reasonably could be expected to materially and adversely
affect the business of ATC or any of its Affiliates, as determined in good faith
by the ATC Board of Directors, and that (i) is incapable of cure, or (ii) has
not been cured or remedied as promptly as is reasonably possible (and in any
event within thirty (30) days) after written notice from the Board of Directors
of the Company to Optionee specifying in reasonable detail the nature of such
failure, refusal or misconduct, or

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) material breach of the provisions of Section 2, 3 or 4 of the Noncompetition
Agreement heretofore executed by the Optionee which (i) is incapable of cure, or
(ii) has not been cured or remedied promptly (and in any event within thirty
(30) days) after written notice from the Board of Directors of the Company to
Optionee specifying in reasonable detail the nature of such breach, or

 

(c) Optionee is convicted of, pleads guilty or nolo contendero to any act of
fraud, embezzlement or misappropriation or other crime involving moral turpitude
in connection with his employment by the Company or any of its Affiliates
intended by Optionee to result in substantial personal enrichment and which
adversely affects the business of ATC or any of its Affiliates, all as
determined in good faith by the ATC Board of Directors.

 

“Good Reason” shall mean:

 

(a) the assignment to Optionee of any duties inconsistent in any negatively
material respect with his position, authority, duties or responsibilities as of
the time of the grant of an Option to him or her or any other action by the
Company or its Affiliates that results in a diminution, in any material respect,
in such position, authority, duties or responsibilities; or

 

(b) a Change of Control; or

 

(c) a material reduction in Optionee’s compensation or other benefits (taking
into account the compensation and other benefits from all Affiliates of the
Company from whom he or she may, from time to time, receive compensation), the
result of which is to place Optionee in a materially less favorable position as
to such compensation and benefits compared to other employees of the Company and
its Affiliates of similar stature and position; or

 

(d) any failure by the Company to comply in any material respect with any
material provision of this Agreement or the Plan;

 

that (i) is incapable of cure, or (ii) has not been cured or remedied promptly
(and in any event within thirty (30) days) after written notice to the Board
from Optionee specifying in reasonable detail the nature of such assignment,
action, reduction or failure.

 

“Put/Call Price” shall mean, with respect to Common Stock owned by any Optionee,
the amount derived by multiplying (i) the Company Value by (ii) a fraction (x)
the numerator of which is the number of shares of Common Stock held by such
Optionee and (y) the denominator of which is the aggregate number of shares of
Common Stock at the time outstanding.

 

“Stockholder Agreement” shall mean the Stockholder/Optionee Agreement, dated as
of January 1, 2004, by and among the Company, ATC, the Optionee and certain
other parties, as from time to time amendment, modified, supplemented, extended
and restated.

 

“Wrongful Termination” shall mean the termination by (a) Optionee of his
employment with the Company other than a termination for Good Reason following a
Change of Control, or (b) the Company of Optionee’s employment as a result of
(i) a Forfeiture Event or (ii) a material breach by Optionee of any material
provision of the Stockholder Agreement, which (x) is incapable of cure, or (y)
has not been cured or remedied promptly (and in any event within thirty (30)
days) after written notice from the Board of Directors of the Company to
Optionee, specifying in reasonable detail the nature of such breach.

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  20. GOVERNING LAW

 

The Plan shall be governed by and construed and enforced in accordance with the
applicable laws of the United States of America and the law (other than the law
governing conflict of law questions) of the State of Delaware except to the
extent the laws of any other jurisdiction are mandatorily applicable.

 

  21. EFFECTIVE DATE AND DURATION OF THE PLAN

 

The Plan shall become effective and shall be deemed to have been adopted on
January 1, 2004. Unless the Plan shall have terminated earlier, the Plan shall
terminate on the tenth (10th) anniversary of its effective date, and no Option
shall be granted pursuant to the Plan after the day preceding the tenth (10th)
anniversary of its effective date.

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATC SOUTH AMERICA HOLDING CORP. 2004 STOCK OPTION PLAN

 

NOTICE OF GRANT OF STOCK OPTIONS

 

Option Certificate: No. M-

 

SPECIFIC TERMS OF THE OPTION

 

Subject to the terms and conditions hereinafter set forth and the terms and
conditions of the ATC South America Holding Corp. 2004 Stock Option Plan (the
“Plan”), ATC South America Holding Corp., a Delaware corporation (the “Company”
which term shall include, unless the context otherwise clearly requires, all
Affiliates (as defined in the Plan) of the Company), hereby grants the following
option to purchase shares of Common Stock, par value $.01 per share (the
“Stock”) of the Company:

 

1.

   Name of Person to Whom the Option is granted (the “Optionee”):

2.

   Date of Grant of Option:               

3.

   Number of shares of Stock:    and type of Option:    Incentive   
Nonqualified

4.

   Option Exercise Price (per share): $

5.

   Term: Subject to Section 9, this Option expires at 5:00 p.m. Eastern Time on

 

6.

     Exercisability:    Provided that the Optionee is still employed by the
Company at the time of vesting or, if the Optionee is not employed by the
Company the Optionee is still actively involved in the Company (as determined by
the Committee), the Option will, subject to the satisfaction of the conditions
set forth in Section 9, become exercisable in its entirely on July 1, 2006 or
earlier as provided in Section 9 below.

 

ATC South America Holding Corp.

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

      (Signature of Optionee)         Date:  

 

--------------------------------------------------------------------------------

 

Optionee’s Address:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATC SOUTH AMERICA HOLDING CORP. 2004 STOCK OPTION PLAN

 

OPTION AGREEMENT

 

OTHER TERMS OF THE OPTION

 

WHEREAS, the Board of Directors (the “Board”) has authorized the grant of stock
options upon certain terms and conditions set forth in the Plan and herein; and

 

WHEREAS, the Committee (as defined in the Plan) has authorized the grant of this
stock option pursuant and subject to the terms of the Plan, a copy of which is
available from the Company and is hereby incorporated herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee, intending to be
legally bound, covenant and agree as set forth on the first page hereof and as
follows:

 

7. Grant. Pursuant and subject to the Plan, the Company does hereby grant to the
Optionee a stock option (the “Option”) to purchase from the Company the number
of shares of Stock set forth in Section 3 on the first page hereof upon the
terms and conditions set forth in the Plan and upon the additional terms and
conditions contained herein. If so provided in Section 4 on the first page
hereof, this Option is an incentive stock option and is intended to qualify for
special federal income tax treatment as an “incentive stock option” pursuant to
Section 422 of the Code.

 

8. Option Price. This Option may be exercised at the option price per share of
Stock set forth in Section 4 on the first page hereof, subject to adjustment as
provided herein and in the Plan.

 

9. Term and Exercisability of Option. This Option shall expire on the date
determined pursuant to Section 5 on first page hereof and shall be exercisable
prior to that date in accordance with and subject to the conditions set forth in
this Section 9 and the Plan. This Option shall become exercisable in its
entirety upon the soonest to occur of (a) the exercise by or on behalf of J.
Michael Gearon, Jr. of his rights set forth in Section 6(a) of the Stockholder
Agreement, (b) the exercise by ATC of its rights pursuant to the provisions of
Section 6(b)(i) of the Stockholder Agreement, or (c) a Change of Control.

 

If before this Option has been exercised in full the Optionee ceases to be an
employee of or ceases to provide services for the Company or an Affiliate for
any reason other than a termination for a reason specified in Section 16 of the
Plan, the Optionee may exercise this Option to the extent that he or she might
have exercised it on the date of termination of his or her employment (or
provision of services), but only during the period ending on the earlier of (a)
the date on which the Option expires in accordance with Section 5 of the first
page hereof or (b) three (3) months after the date of termination of the
Optionee’s employment with or provision of services for the Company or an
Affiliate. However, if the Optionee dies before the date of expiration of this
Option and while in the employ of or during the course of providing services for
the Company or an Affiliate, or during the three month period described in the
preceding sentence, or in the event of the retirement of the Optionee for
reasons of disability (within the meaning of Code §22(e)(3)), the Option shall
remain exercisable until its expiration in accordance with Section 5 on the
first page hereof or, in the case of an Option designated as an incentive stock
option, the earlier of one year from the date of such death or retirement or the
date of its expiration. If the Optionee dies before this Option has been
exercised in full, the executor, administrator or personal representative of the
estate of the Optionee may exercise this Option as set forth in the preceding
sentence.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10. Method of Exercise. To the extent that the right to purchase shares of Stock
has accrued hereunder, this Option may be exercised from time to time by written
notice to the Company substantially in the form attached hereto as Exhibit A,
stating the number of shares with respect to which this Option is being
exercised, and accompanied by payment in full of the option price for the number
of shares to be delivered, by means of payment acceptable to the Company in
accordance with Section 10 of the Plan. As soon as practicable after its receipt
of such notice, the Company shall, without transfer or issue tax to the Optionee
(or other person entitled to exercise this Option), deliver to the Optionee (or
other person entitled to exercise this Option), at the principal executive
offices of the Company or such other place as shall be mutually acceptable, a
certificate or certificates for such shares out of theretofore authorized but
unissued shares or reacquired shares of its Stock as the Company may elect;
provided, however, that the time of such delivery may be postponed by the
Company for such period as may be required for it with reasonable diligence to
comply with any applicable requirements of law. Payment of the option price may
be made in cash or cash equivalents or, in accordance with the terms and
conditions of Section 10 of the Plan in whole or in part in shares of Common
Stock of the Company, whether or not through the attestation procedure in the
Plan; provided, however, that the Board reserves the right upon receipt of any
written notice of exercise from the Optionee to require payment in cash with
respect to the shares contemplated in such notice if the receipt of the shares
of Common Stock would result in a compensation expense to the Company or any
Affiliate of the Company for financial reporting purposes. If the Optionee (or
other person entitled to exercise this Option) fails to pay for and accept
delivery of all of the shares specified in such notice upon tender of delivery
thereof, the right to exercise this Option with respect to such shares not paid
for may be terminated by the Company.

 

11. Nonassignability of Option Rights. This Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution and shall be exercisable during the life of the Optionee only by
the Optionee; provided, however, that the Option may transfer this Option with
the consent of the Committee to a person or entity identified in Section 11 of
the Plan.

 

12. Compliance with Securities Act. The Company shall not be obligated to sell
or issue any shares of Stock or other securities pursuant to the exercise of
this Option unless the shares of Stock or other securities with respect to which
this Option is being exercised are at that time effectively registered or exempt
from registration under the Securities Act of 1933, as amended, and applicable
state securities laws. In the event shares or other securities shall be issued
which shall not be so registered, the Optionee hereby represents, warrants and
agrees that the shares or other securities received will be held for investment
and not with a view to their resale or distribution, and he or she will execute
an appropriate investment letter satisfactory to the Company and its counsel.

 

13. Legends. The Optionee hereby acknowledges that the stock certificate or
certificates evidencing shares of Stock or other securities issued pursuant to
any exercise of this Option will bear a legend setting forth the restrictions on
their transferability described in Section 12 hereof and to the restrictions on
transfer set forth in the Stockholder Agreement.

 

14. Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares of Stock or other securities covered by this Option
until the date of issuance of a certificate to him or her for such shares or
other securities. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.

 

15. Withholding Taxes. The Optionee hereby agrees, as a condition to any
exercise of this Option, to provide to the Company an amount sufficient to
satisfy its obligation to withhold federal, state, local, Mexican and other
applicable taxes arising by reason of such exercise (the “Withholding Amount”)
by (a) authorizing the Company to withhold the Withholding Amount from his or
her cash compensation,

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or (b) remitting the Withholding Amount to the Company in cash; provided,
however, that to the extent that the Withholding Amount is not provided by one
or a combination of such methods, the Company in its sole and absolute
discretion may refuse to issue such shares of Stock or may withhold from the
shares of Stock delivered upon exercise of this Option that number of shares
having a Fair Market Value, on the date of exercise, sufficient to eliminate any
deficiency in the Withholding Amount; and provided, further, that the Fair
Market Value of shares withheld shall not exceed an amount in excess of the
minimum required withholding.

 

16. Notice of Disqualifying Disposition. If this Option is an incentive stock
option, the Optionee agrees to notify the Company promptly in the event that he
sells, transfers, exchanges or otherwise disposes of any shares of Stock issued
upon exercise of the Option, before the later of (a) the second anniversary of
the date of grant of the Option and (b) the first anniversary of the date the
shares were issues upon his exercise of the Option.

 

17. Termination or Amendment of Plan. The Board may in its sole and absolute
discretion at any time terminate or from time to time modify and amend the Plan,
but no such termination or amendment will affect rights and obligations under
this Option.

 

18. Effect Upon Employment. Nothing in this Option or the Plan shall be
construed to impose any obligation upon the Company to employ or retain in its
employ, or continue its involvement with, the Optionee.

 

19. Time for Acceptance. Unless the Optionee shall evidence acceptance of this
Option by executing the Notice of Grant of Stock Options, which forms a part of
this Agreement, and returning it to the Company within thirty (30) days after
its delivery, the Option and this Agreement shall be voidable by the Company in
its sole and absolute discretion.

 

20. General Provisions.

 

(a) Amendment; Waivers. This Agreement, including the Plan, contains the full
and complete understanding and agreement of the parties hereto as to the subject
matter hereof and, except as otherwise permitted by the express terms of the
Plan and this Agreement, it may not be modified or amended, nor may any
provision hereof be waived, except by a further written agreement duly signed by
each of the parties; provided, however, that a modification or amendment that
does not materially diminish the rights of the Optionee hereunder, as they may
exist immediately before the effective date of the modification or amendment,
shall be effective upon notice of its provisions to the Optionee. The waiver by
either of the parties hereto of any provision hereof in any instance shall not
operate as a waiver of any other provision hereof or in any other instance.

 

(b) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and, to the extent provided herein and in the Plan,
their respective heirs, executors, administrators, representatives, successors
and assigns.

 

(c) Construction. This Agreement is to be construed in accordance with the terms
of the Plan. In case of any conflict between the Plan and this Agreement, the
Plan shall control. The titles of the sections of this Agreement and of the Plan
are included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
State of Delaware except to the extent the laws of any other jurisdiction are
mandatorily applicable.

 

(e) Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered in hand or
sent by registered mail to the party addressed as follows, unless another
address has been substituted by notice so given:

 

To the Optionee:

   To his or her address as      listed on the books of the Company

To the Company:

   ATC South America Holding Corp.      c/o American Tower Corporation      116
Huntington Avenue      Boston, MA 02116      Attention: Chief Financial Officer
     with a copy to      American Tower Corporation      116 Huntington Avenue  
   Boston, MA 02116     

Attention: Chief Financial Officer and

                    General Counsel

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

 

[NOTICE OF EXERCISE ]

 

                            [Date]

 

ATC South America Holding Corp.

c/o American Tower Corporation

116 Huntington Avenue

Boston, Massachusetts 02116

 

  RE: Exercise of Option under ATC South America Holding Corp. 2004 Stock Option
Plan

 

The Compensation Committee:

 

The undersigned hereby elects to exercise the stock option granted
to                             (the “Optionee”) pursuant and subject to the
terms and conditions of the Notice of Grant of Stock Options and Stock Option
Agreement between the Optionee and ATC South America Holding Corp. (the
“Company”) dated as of             , 200    (together, the “Option Agreement”)
by and to the extent of purchasing shares of Common Stock, par value $.01 per
share, of the Company for the option price of $             per share.

 

Payment for the shares is made as follows [check/complete as appropriate]:

 

¨ Check (make payable to “ATC South America Holding Corp.”)

 

¨ Surrender of shares (attach certificate or attestation form). If the
undersigned is making payment of any part of the purchase price by delivery of
shares of Common Stock of the Company, he or she hereby confirms that he or she
has investigated and considered the possible income tax consequences to him or
her of making such payments in that form.

 

¨ Other (explain: _________________________________________________)

 

Upon completion of payment, shares shall be delivered to [check/complete as
appropriate]:

 

¨ The undersigned

 

¨ The following brokerage account

 

    

Brokerage firm:                                         
                                        
                                                

    

Federal tax id. #:                                         
                                        
                                               

    

DTC #:                                         
                                        
                                                               

    

Account #:                                         
                                        
                                                        

    

Broker:                                         
                                             Phone: (        )
        -                        

 

The undersigned hereby agrees to provide the Company an amount sufficient to
satisfy the obligation of the Company to withhold certain taxes, as provided in
Section 15 of the Option Agreement. The undersigned hereby specifically confirms
to the Company that he or she is acquiring said shares for investment and not
with a view to their sale or distribution, and that said shares shall be held
subject to all of the terms and conditions of the Option Agreement, the Plan and
the Stockholder Agreement referred to in the Plan.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours,

 

--------------------------------------------------------------------------------

(Signed by the Optionee or other

party duly exercising option)

 

Address: ______________________

Telephone number: (        )         -        

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

 

ATTESTATION FORM

 

Pursuant to the Notice of Exercise submitted herewith, I have elected to
purchase              shares of Common Stock, par value $.01 per share (the
“Common Stock”) of ATC South America Holding Corp. (the “Company”) at
$             per share, as stated in the Stock Option Agreement dated
            . I hereby attest to ownership of the shares under the
certificate(s) listed below and hereby tender such shares in full or partial
payment of the total Option Price of $            .

 

I also certify that I either (a) have held the shares I am tendering for at
least one year after acquiring such shares through the exercise of an incentive
stock option, or (b) have not obtained such shares through the exercise of an
incentive stock option.

 

I represent that I, with the consent of the joint owner (if any) of the shares,
have full power to deliver and convey the certificates to the Company. The joint
owner of the shares, by signing this form, consents to the above representations
and the exercise of the stock option by this notice.

 

Common Stock

Certificate(s)

--------------------------------------------------------------------------------

 

No. of Shares

Represented

--------------------------------------------------------------------------------

 

Acquired by

Stock Option

Plan Exercise

(Yes/No)

--------------------------------------------------------------------------------

  

Date of

Acquisition

--------------------------------------------------------------------------------

 

 

You are hereby instructed to apply toward the Option Price: [check/complete as
appropriate]:

 

  ¨ The maximum number of whole shares necessary to pay the Option Price, or, if
fewer, the total number of shares represented by the listed certificate(s), with
any remaining amount to be paid by attached check, payable to the Company, in
the amount of $ for the balance of the Option Price..

 

  ¨              of the listed shares, with any remaining amount to be paid by
attached check, payable to the Company, in the amount of $              for the
balance of the Option Price..

 

Date:

 

--------------------------------------------------------------------------------

Print name:

 

--------------------------------------------------------------------------------

Print name of Joint Owner, if any:

 